“The trustees of the village of Rochester,” a municipal corporation, having power by their charter “to purchase, hold and convey any estate, real or personal, for the public use of said corporation,” received a conveyance of a strip of land, partly within and in part beyond their territorial limits, “for the sole and only use, trust and confidence, that the same should forever thereafter be used, occupied and enjoyed as a public street for the use of said corporation, and for no other use or purpose whatsoever.”
The grantees opened and worked as a public street that part of the lands which was within their corporate limits. Afterwards, a city charter was substituted in place of that of the village, which succeeded to all the property and rights of the village, and the territorial limits of the city were extended so as to embrace all the lands described in the grant. The city corporation then opened and worked 'as a public street that part of the lands, described in the grant, which lay beyond the boundaries of the village. In an action of trespass against the city, brought by a person holding under the grantors in the deed to the village,—
Held, that the village corporation had no power to *159hold the lands beyond its boundaries, for the purpose of a street, and that the deed, so far as it embraced the lands in controversy, was void. That the village having had no rights in those lands, the city acquired none, and its entry upon them was a trespass.
(S. C., 13 Barb. 321 ; 9 N. Y. 64.)